

COURT OF APPEAL FOR ONTARIO

CITATION:
Gergen v. Shirali, 2012
    ONCA 662

DATE: 20121002

DOCKET: C55223

Laskin, Blair and Epstein JJ.A.

BETWEEN

Sheila Ann Gerger, Robert Gergen, Samantha Gergen
    and Nicole Gergen

Plaintiffs (Appellants)

and

Dr. Hemant Ramseh Shirali
,
    Dr. Patricia Marchuck, Markham Stoufville Hospital, Uxbridge Cottage Hospital
    Site and Dr. Julio Kan

Defendants (
Respondent
)

Sara J. Erskine and Nastaran Roushan, for the appellants

Ryan Stewart Breedon and Jamie J. W. Spotswood, for the
    respondent

Heard: October 1, 2012

On appeal from the judgment of Justice Andra Pollak of
    the Superior Court of Justice, dated February 16, 2012.

APPEAL BOOK ENDORSEMENT

[1]

This appeal turns on whether the respondent doctor met his disclosure
    obligations before the appellant elected to have surgery on her heel.  The
    trial judge found at paras. 121-123 of her reasons that the doctor gave the
    appellant enough information about the risks and benefits of both the surgical
    and non-surgical options to enable her to make an informed choice to have
    surgery.  The doctors evidence, which the trial judge accepted, reasonably
    supported the trial judges findings.  Accordingly we have no basis to
    interfere with the judgment.

[2]

The appeal is dismissed, with costs fixed in the amount of $10,000,
    inclusive of disbursements and applicable taxes.

